.-




          OFFICE OF THE ATTORNEY GENERAL          OF TEXAS
                           AUSTIN




Roaorable Oeo. II* Sbeppsrd
Comptroller  of Publia Aooounta
Austin,  Texas

Dear Yr* Sbeppardl            OplllAon   RO. o-tl648-




          Your letter reqwst
our Opinion Roe 0-6648 16 88
                                  ,.-.
                                fc-cT>  au" 1
                                  o f 0483. ;
                                                ental opinion   upon



                                                        la

      and repreaen


      fuel'tax law
      affIrmationa



                                 $844 as tb whether or
                                  i meal be affixed fa
                                 atrtment  aubaoribed
                          4 4uah repreaentatire to


                       344, Vernon'4 Awotated     Civil
      8tatutea,   r4ads aa foll4r4:

            lgAmoa,g other duties the Csmptroller
         ah8lll 14 moure        a leal with r o r da            -
         lOomptreller*a Offic+er State of Tex a sa
         engraved around the margin and a ii++
         pointed atar in the oenter,      rbioh    shall
         be used an the ma1 of hi@ offioe          to
         autheatioate    all hia offlolal    rote,    OX-
         oept =“;r::ts    dram  on the State Treaa-
         urn*
.      ’




    JBonorable Qeo. 11. Sheppard -                     pa84   2




                 *Will you please  8dvSas me whether   6r not
            the admimintering of an oath or a??lmation     as
            oontemplated in your former opinion ~111 require
            the impression  of a meal on the instrumsnt   aub-
            aoribsd and morn to before suoh Coeptrollcir
            representative in or&r   to make the oath or af-
            firmatiom one that is legal17 ldmf~nistered in
            the mum?+   required by law?"


                Tbb r4qUlr4m4nt   of a seal  to an oifi0sr’s     oer-
    t~fioafe   to au a??idavlt or an aognorledgm4nf       ia aatter
    4f 8tatak4     Thus, Artlole 6602 of the Revieed Ciril Stat-
    utes anumerates the o ffla oluthoriaed
                                      r          t0 make proof    of in-
    atrument~   of writing   for reaord. Artiole 8666 requires        auob
    officer   to make *his o??loial oertlfioate rlgned b7 him and
    glren und4l' hia seal of o??lu4~~ Agaln,,by 8eation 18 of
    ArUc1.e Sd,o? the Revised     Ci+il Statutir;     an affidavit is
    dsfined as meaning .a atat4ment in rrit$ng'O? a faot or
    faots signed by the party makfng it, ahd sworn to beiore
    some offioer lnthorized to a8mialoter       oaths,   and official-
    17 oerrfifled to by nuoh officer under his seal o? o??ioe~

                       Article 27         a?    the Rtwla~d Civil StSttites declaresr


                       %W!I      oomlmsloner           and eaoh
                                                         and eaoh   oommlssioa
            board ubioh ia or ma7 be oreated by laws e? thla
            8tate shall have authority ta adopt a seal 41th
            whfcrh t4 attest lts offioial doomaentd, aertfii-
            eates, or any o??iolal written paper of any kind.
            0    4    4”


                        8p4oifloall7,           the   Comptroller        of P&lie        Aaaounfa   iu
    required to lprooure a real tit? words 'Comptroller's Office,
    State of 'Iexam optgravedaround the margin, and a iiTs-pointed
    star in the aenter, rh%oh oh811 b4 uwd as the. real a? his                                      of-
    ?I04 to authenticate a12 him offiolal lotm, sroept rarranta
    drawn en the State Trsasury~8

                        pb4    ltatutes        preooribo      the oharaoter         of   seals to be
    II646   b7       oertaln     other o??loera~

                It would appear. that the aeeessitj      for   -the use o? a
    seal by any offioer, therefore,     fs  purely one of statute,        and,
    therefore,   absent such a statutory requirement, an offiaer           4bo
    iu clothed   with the power to give osrtlfiaatea         o? l??idarit    or
    8oknorledgment   may do so without    a eeal     Th$ By eta temen t , of
                                                                     l
Honorable Qeo. A. ,8heppard - page 3




oourse, is subject t,o ths requirement as to those instruments
to b4 registered, such as deedu and the like.

           The aut.horiaed rspreaentatires ot the Comptroller
sith the posers vested in them , as shown In Seotion 24 of
Article 7090bfbrYer0on's Ciril Ytntutea, and quoted in our
Opinion 70, O-3349, are not speoifioal17 required to attest
their aerti?ic.otes rltlr a seal ) although the7 hare speoifio
authorlt7 to uake suoh osrtifiaates.

          It fe, ther+wer      the opinion of this department
that suah r4pr44eutatiT44 may msk4 s4rtifl4ates to a??idaTits
and loknoslsdgnwnts oTer theWow       aam and offio~al status
without th4 ireoealsty for affixing   any oharaoter of seal.
Suoh eertifioate shoul~d be In the usual form used by lfofm-
ies Public, and signed iu'fh4 inditidual nsus o? the repre-
lsntatirer follored by the o??lalal designatiou of ‘Author-
lsad RepresentatiTe of the Comptroller of Pub110 Aaoouuts
of T4xa4.m

           It $8 ?urt.her Our opinion,   hOwoTOr, that your ap-
pointment  of mah repreaeatatiT4     should be In your offioial
capacity and attested b7 your o??iolal seal. Tbia aonati-
tUt48 the sour04 of his ~4pp0intment and aon44qu4nt    por4r
under ths statute. This is the offioiol rat of the Coup-
troller shiohmquires     the statutory   4ea1, rhereas the aot
oi the ‘repr~rentitlre  is in Tirtue of the statutory poser
of such rapres4ntatiT4 in hta 0~0 o??ioial right, suoh
repr4scntativ4 ha+iug taken the prosorlbed oath of 0ffioe
lft4 rh is lpp4lutmeut.
            O? oourse,     your rspresentatires      hat4 no pewer to
make such oerti?ioates       exodpt    in r4spest   t4 th4 partisular
duties enjoined upon them by their appo?ntment.              We lttaoh
hereto 44py of. our reaent       Opialoa Ilo. O-9900 oapha4iaing
this llxlktion     upon power.       It ~311 be not4d that the stat-
ute  of lpeaial. authority      of  the indiTidU8ls    there  named dealt
8peoifioally with tie questioa of seals~


                                  Yery truly yours